  Case 1:19-cr-10040-JDB Document 63 Filed 05/06/19 Page 1 of 1              PageID 186



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
              Plaintiff,                         )      CR. NO. 1:19-cr-10040-JDB
                                                 )
vs.                                              )
                                                 )
JEFFREY W. YOUNG, JR.,                           )
ALEXANDER ALPEROVICH, M.D., and                  )
ANDREW RUDIN, M.D.                               )
                                                 )
              Defendant.                         )


                  NOTICE OF ATTORNEY APPEARANCE
______________________________________________________________________

       The United States of America, by and through its undersigned counsel, hereby

files this Notice of Attorney Appearance, designating Jillian Willis, Trial Attorney, United

States Department of Justice, Criminal Division, Fraud Section, an attorney for the United

States in this matter.



                                                 Respectfully submitted,

                                                 D. MICHAEL DUNAVANT
                                                 UNITED STATES ATTORNEY


                                          By:            _/s/ Jillian Willis__________
                                                 JILLIAN D. WILLIS
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Criminal Division, Fraud Section
                                                 1400 New York Ave, NW
                                                 Washington, D.C. 20005
                                                 (202) 353-0822
                                                 Jillian.Willis2@usdoj.gov
